Title: To Benjamin Franklin from Jean-Baptiste LeRoy, 30 September 1772
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


aux Galeries du Louvre ce Mercredy 30 7bre [1772]
J’aurois repondu plutot Monsieur et cher confrère, à la lettre que vous m’avez fait l honneur de m’écrire; si je n’avois voulu vous parler de celle que vous m’avez fait remettre, par LAbbé Morellet, pour M. Le Duc de la Vrillière. J’ai conçu, par là, que vous desiriez que je la remisse en main propre à ce Ministre, et ce n’est que depuis quelques Jours, que j’ai pu le voir, et m’acquitter de votre commission. Il m’a paru sensible à cette attention de votre part; ainsi vous avez bien fait de suivre le conseil du chevalier Pringle, et vous avez vu par ma derniere lettre que c’étoit aussi mon avis.
Si vous ne saviez pas mieux calculer en Physique qu’en Monnoye, ou que vous ne fussiez pas plus instruit dans l’une que dans l’autre partie; Vous n’auriez pas fait toutes les belles découvertes que vous avez faites. Comment vous imaginez que nôtre livre de france, vaut 20 sols d’angleterre? Un francois, qui le voudroit pourroit bien abuser de votre erreur. Sachez donc Monsieur et cher confrère, que votre guinée vaut 24 de nos livres, et que le shilling qui en est la 21me partie vaut de notre monnoye 22 sol + 10 deniers, c’est à dire, très près de 23 sols, qu’en conséquence la livre Sterling vaut 22 livres 17 sols, plus ou moins, selon le cours du change, et que partant le prix de la lunette se monte à 94 livres 17 de notre monnoye. Or comme ce que j’ai donné à M. Du Pont avec ce que j’ai mis pour la lampe Oeconomique, et quelques autres petits articles peut aller à 50 livres il se trouvera que je vous serai encore redevable de 44 ou à peu près. Car la dessus, je n’ai aucune certitude. Nous n’avons comme vous le dites fort bien pas plus d’ordre l’un que l’autre. Au reste Vous voyez par là que loin d’être mon débiteur c’est moi qui suis encore le votre sans parler de ce que je vous dois pour le Nouvel Electromètre. Quant à vos ports de lettres je vous prie de ne me pas parler de ces misères là.
M. Walsh m’a fait voir l’Electrometre de M. Henley il peut être utile dans beaucoup d’Occasions mais je doute fort qu’il donne une grande précision dans l’estimation de la force Electrique. Cependant je vous suis très obligé des Offres que vous me faites à ce sujet et en consequence j’en ferai usage si vous le trouvez bon dans l’Occasion. Pourvu toutes fois que mes commissions ne vous donnent pas trop de peine.

Les Experiences de M. Priestley ont paru intéressantes ici cependant nos meilleurs chymistes ne regardent pas ce qu’il appelle de l’air fixe comme un véritable air. Ils croyent que les propriétés de cet air là tiennent à quelques particules étrangeres qui se trouvent mêlées avec l’air pur et que n’appartenant point à cet air pur elles ne peuvent être que l’effet de la combinaison avec ces parties étrangeres. Le temps developpera qui aura raison!
Quelques chymistes de notre Académie se sont associés ici pour faire des Experiences avec le Verre ardent du Palais Royal et un autre du même genre ils ont déja observé plusieurs Phenomenes curieux et entr’autres que malgré ce qu’a avancé autrefois M. Homberg l’or est absolument invitrifiable ou inalterable au Verre ardent. J’ai dit autrefois quen Physique on devroit imiter Locke (qui voulut prevoir dans ses loix pour la Caroline qu’on les examinat tous les 50 ans pour voir s’il n’y auroit pas à les reformer) c’est a dire qu’il faudroit de temps en temps repéter les Experiences principales. On va toujours et on regarde, sur parole, des faits, comme constants, ou comme certains, qui ne sont rien moins.
La frégate la Flore, en mer depuis un an, pour essayer les montres marines de mon frère et d’autres horlogers vient d’arriver à Brest de son voyage ou au moins on compte qu’elle y est. Mais on n’a encore aucun détail certain sur la marche des montres. Comme on se plait ici à dire des choses extraordinaires on a fait courir le bruit que M. Le Comte de Lauragais s’étoit fait Quaker. Je ne sais trop si vos quakers voudroient de nos Ducs pour confrères.
Je vois par les Papiers anglois que M. Walsh est de retour à Londres. J’espere que vous l’encouragerez à publier ses experiences sur la Torpille il a besoin que vous le pressiez un peu car je crois que content de s’assurrer des faits par lui même il est peu empressé de les publier et nous y perdrions trop. Jespere que vous voudrez bien lui dire mille choses pour moi ainsi qu’à M. Le Chevalier Pringle.
Recevez tous mes remercimens Monsieur et cher confrère de l’Electrometre et de l’Amalgamme, et de nouvelles assurrances des sentimens distingués destime et d’attachement que je vous ai voués pour la vie
Leroy

Je n’ai pas besoin de vous redire que je suis toujours à vos ordres pour tout ce que vous desirerez de ce pays cy.

